NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SUNDAY'S CHILD, LLC; et al.,                    No.    18-16253
                                                       18-16844
      Plaintiffs-counter-
      defendants,                               D.C. No.
                                                1:13-cv-00502-DKW-RLP
 v.

IRONGATE AZREP BW LLC,                          MEMORANDUM*

      Defendant-counter-claimant-
      Appellee,

 v.

J. PATRICK FLEMING, Jr.,

                Movant-Appellant.


SUNDAY'S CHILD, LLC; et al.,                    No.    18-16789

      Plaintiffs-counter-                       D.C. No.
      defendants-Appellants,                    1:13-cv-00502-DKW-RLP

 v.

IRONGATE AZREP BW LLC,

      Defendant-counter-claimant-
      Appellee.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                      Argued and Submitted February 3, 2020
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Plaintiffs/Counter-Defendants Sunday’s Child, LLC, et al.,1 appeal the

district court’s entry of summary judgment in favor of Defendant/Counter-

Claimant Irongate AZREP BW LLC (“Irongate”) on the claims asserted in

Sunday’s Child’s First Amended Complaint (“FAC”) involving certain sales

contracts executed in 2006 (“Sales Contracts”), and on Irongate’s counterclaim

based on a settlement agreement executed in 2011 (“Settlement Agreement”).

Sunday’s Child also appeals the district court’s entry of sanctions against its sole

member, non-party Ingrid Wang, and Sunday’s Child’s former counsel, J. Patrick

Fleming, appeals the same sanctions order.

      We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s

grant of summary judgment de novo, see Mull ex rel. Mull v. Motion Picture Indus.

Health Plan, 865 F.3d 1207, 1209 (9th Cir. 2017), and its sanctions order for an

abuse of discretion, see Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 409



      1
       Plaintiffs/Counter-Defendants are four limited liability companies sharing
the same sole member and are collectively referred to as “Sunday’s Child.”

                                          2
(1990). We reverse the district court’s entry of summary judgment on Sunday’s

Child’s claims, affirm the entry of summary judgment on Irongate’s counterclaim,

and vacate the entry of sanctions against Wang and Fleming.

                                            I.

       This is the second time this case has been before this court. In our first

decision, we recounted the contract provisions at the heart of this appeal—Section

D.37 of the Sales Contracts and Sections 4 and 8 of the Settlement Agreement—

and held that certain language in Section 8 was ambiguous and that certain

language in Section 4 was “at least ambiguous.” See Sunday’s Child, LLC v.

Irongate AZREP BW LLC, 666 F. App’x 587, 589-91 (9th Cir. 2016). On remand,

the district court considered extrinsic evidence and interpreted those sections as a

matter of law. We conclude that it erred in doing so.

       Under Hawaii law, “[w]hen an ambiguity exists so that there is some doubt

as to the intent of the parties, intent is a question for the trier of fact.” Found. Int’l,

Inc. v. E.T. Ige Constr., Inc., 78 P.3d 23, 33 (Haw. 2003). Summary judgment is

thus generally improper in cases involving an ambiguous contract. See, e.g.,

Courbat v. Dahana Ranch, Inc., 141 P.3d 427, 436 (Haw. 2006); Wittig v. Allianz,

A.G., 145 P.3d 738, 744 (Haw. Ct. App. 2006). In the light most favorable to

Sunday’s Child, the record reflects several disputes of material fact precluding

summary judgment.


                                             3
      First, genuine disputes exist as to whether Sunday’s Child intended to

(1) release all future claims for excess deposits if Irongate terminated the Sales

Contracts and (2) convert its original deposits to non-refundable payments. Wang

attested in an affidavit that she would not have signed the Settlement Agreement

on behalf of Sunday’s Child had she known that it released all of Sunday’s Child’s

rights to recover the deposits if Irongate terminated the Sales Contracts.2

      Second, to the extent Sunday’s Child’s attorneys’ understanding of the

Settlement Agreement can be imputed to Sunday’s Child to establish intent,

genuine disputes exist as to whether they understood the Settlement Agreement as

(1) releasing all future claims for excess deposits and (2) converting the original

deposits to non-refundable payments. Wang testified that one of Sunday’s Child’s

attorneys advised her that he did not understand what the consequences would be

under the Settlement Agreement if Sunday’s Child failed to close. Further, the

evidence shows that shortly after the parties executed the Settlement Agreement, a

second attorney for Sunday’s Child (1) told Fleming that if Sunday’s Child

defaulted, it would need to “proceed” with the then-ongoing litigation against



      2
        Although Sunday’s Child and Fleming submitted this affidavit only in
response to Irongate’s motion for sanctions, the district court had the affidavit
readily before it as it simultaneously ruled on the motion for summary judgment
and motion for sanctions. In determining whether a grant of summary judgment is
proper, this court “review[s] the record as a whole.” Vander v. U.S. Dep’t of
Justice, 268 F.3d 661, 663 (9th Cir. 2001) (citations omitted).

                                          4
Irongate, (2) advised Irongate that Sunday’s Child had the “right” to “get back” its

excess deposits less costs and fees, and (3) told Irongate that he needed a tolling

agreement to protect Sunday’s Child’s claims.

      Third, there are genuine disputes as to whether Sunday’s Child knew or

reasonably should have known that Irongate understood the Settlement Agreement

as (1) releasing all future claims for excess deposits and (2) converting the original

deposits to non-refundable payments. See Found. Int’l, Inc., 78 P.3d at 33-34.

      Fourth, a genuine dispute exists as to whether a claim for excess deposits

upon Irongate’s termination of the Sales Contracts and retention of all deposits

“could have been made or asserted in the Litigation” as required for release under

Section 8. This language has never been found to be ambiguous, and Section 8

should be interpreted in a manner that does not render other provisions

meaningless. See Stanford Carr Dev. Corp. v. Unity House, Inc., 141 P.3d 459,

470 (Haw. 2006). As we previously explained, Sunday’s Child’s claims for excess

deposits “post-date the Litigation and the signing of the Settlement Agreement.”

See Sunday’s Child, LLC, 666 F. App’x at 590.

      We therefore reverse the district court’s entry of summary judgment on

Sunday’s Child’s claims asserted in the FAC.3


      3
       We deny Fleming’s request for judicial notice, see Dkt. 22 (No. 18-16253),
because neither document is necessary to resolve this appeal and both documents
could have been submitted to the district court. See Lobatz v. U.S. W. Cellular of

                                          5
                                         II.

      We affirm the entry of summary judgment in favor of Irongate on its

counterclaim. Sunday’s Child’s affirmative defenses of duress, unconscionability,

unjust enrichment, and unclean hands either have not been legally recognized in

Hawaii or are unsupported by the record.

                                        III.

      Because we reverse the district court’s entry of summary judgment on

Sunday’s Child’s claims, we vacate the sanctions against Wang and Fleming.

      Each party shall bear its own costs for this consolidated appeal.

      1) The district court’s entry of summary judgment in favor of Irongate

on Sunday’s Child’s claims is REVERSED and REMANDED for further

proceedings.

      2) The district court’s entry of summary judgment in favor of Irongate

on its counterclaim is AFFIRMED.

      3) The district court’s entry of sanctions against Wang and Fleming is

VACATED.




Cal., Inc., 222 F.3d 1142, 1148 n.4 (9th Cir. 2000).

                                           6